Case 1:18-cv-21914-RNS Document 24 Entered on FLSD Docket 03/08/2019 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORID

cAsE No.: 18-21914-cIv-sCoLA
cHARLENE MAJoR,
Piaintirf,
VS.
cARNIvAL coRPoRATIoN

Defendant.
/

 

PLAINTIFF’S EXPERT WITNESS DISCLOSURE

The Plaintiff, CHARLENE MAJOR, by and through undersigned counsel, and
pursuant to the Court’s Scheduling Order and Order of Referral to Mediation D.E. 10 and
applicable Rules of Civil Procedure, hereby discloses its expert witnesses as follows:

1. Darlene M. Carruthers (Vocational Rehabilitation and Life Care
Planning Expert)
Comprehensive Rehabilitation Consultants, lnc.
10250 SW 56th Street, Suite D-203
Miami, Florida 33165

Darlene M. Carruthers is a vocational rehabilitation and life care planning expert.
Ms. Carruthers Will testify regarding the vocational limitations, including lost Wages and
lost earning potential, suffered by Plaintiff as a result of the injuries she suffered in the
subject incident, and the cost and need for medical and psychological care, as well as
attendant, manual, and equipment assistance to meet her functional needs, including other
life care planning needs. In addition to her individual training, knowledge, education,
and experience in her field, Ms. Carruthers will base her opinions on her review of the
case materials, including deposition testimony, discovery responses, medical records,
employment records, photographs, any and all exhibits, and documents produced by the
parties and witnesses in this case. Ms. Carruthers will also testify based on an evaluation
of and discussions with Plaintiff, as well as input from medical providers/ medical experts.
She may also testify about her review of Plaintifi’s medical and psychological records.
Ms. Carruthers will base her opinions on her education, experience, training, knowledge,
interview of Plaintiff, and review of records, documents and things. A copy of Mr.
Carruthers’s report, CV, case list, and payments made to her are attached as composite
Exhibit “A”. Discovery continues.

Case 1:18-cv-21914-RNS Document 24 Entered on FLSD Docket 03/08/2019 Page 2 of 6

2. David Richard Williams, Ph.D. (Economics Expert)
11601 S.W. 61 Court
Miami, Florida 33156

Dr. Williams is an economics expert. Dr. Williams is expected to testify regarding
the economic losses suffered and to be suffered by Plaintiff as the result of her injuries. This
will include lost wages, benefits and lost earning potential and savings, the cost of past and
treatment, medication, attendant and medical care, and assistance to meet her functional
needs related to this accident. In addition to his individual training, knowledge, education,
and experience in his field, Dr. Williams may base his opinions on his review of the case
materials, including deposition testimony, discovery responses, medical records,
employment records, social security/tax records, any and all exhibits, and documents produced
by the parties and witnesses in this case. Additionally, Dr. Williams willbase his analysis on
Ms. Carruthers’ report. Dr. Williams will base his opinions on his education, experience,
training, knowledge, and review of records, documents and things. A copy of Dr.
Williams’s report, CV, case list, and invoice for work are attached as composite Exhibit
“B”. Discovery continues.

3. Edward Vander Clute (Treating Psychotherapist/Non-Retained Expert)
Kaiser Permanente
4131 Geary Blvd.
San Francisco, CA 94118

Edward Vander Clute is a License Clinical Social Worker and psychotherapist.
Mr. Vander Clute provided Plaintiff with psychotherapy. He is expected to testify about
Plaintiffs injuries from the subject incident, his examinations of Plaintiff, and his
psychotherapy and treatment of Plaintiff. It is anticipated that he will testify about
Plaintiffs psychological condition, need for future treatment, disability, restrictions, and
future psychological care, as well as diagnoses and prognosis. He is expected to testify
about the cause of Plaintiffs injuries resulting from the subject incident. A copy of his
deposition transcript and invoice for testimony is attached as composite Exhibit “C”.
Discovery continues

4. Kester Nedd (Neurology and Psychiatry Expert)
Design Neuroscience Center
8875 NW 23rd Street
Doral, Florida 33172

Dr. Nedd is a neurology and psychiatry expert who is expected to testify with regard
to his evaluation of the Plaintiff I-Ie is expected to testify with regard to Plaintiffs injuries,
including psychological, cognitive and emotional injuries as a result of the subject incident
and the permanency and lasting effects thereof. Further, he is expected to testify as to the
effects that the injuries and disabilities have had and will have on the rest of the life of the
Plaintiff and her working ability as well as her limitations/restrictions Dr. Nedd is
expected to testify as to the cause of the Plaintiff's injuries, including psychological,
cognitive and emotional disabilities, as well as diagnoses and prognosis. Further, Dr.
Nedd is expected to testify as to the reasonableness of and summarize the Plaintiff’s
medical and psychological care, as well as the need and costs of future psychological care,

2

Case 1:18-cv-21914-RNS Document 24 Entered on FLSD Docket 03/08/2019 Page 3 of 6

medical care and medications He will also testify about his review of Plaintiff’s medical
records from other health care providers. It is anticipated that Dr. Nedd will testify with
respect to the following: permanent injury to the Plaintiff; causation of injury to the
Plaintiff; pain and suffering of the Plaintilf; mechanism of injury; the interpretation of the
x-rays, MRIS, CT scans and other diagnostic studies; the care and treatment rendered to the
Plaintiff, and the reasonableness of that care and treatment because of her injuries;
diagnosis; prognosis; disabilities and disability ratings; past medical expenses; present value
of future medical expenses; the reasonableness and necessity of the medical expenses (past
and future); and relationship of the injuries, disabilities, medical expenses, physical
condition, and psychological condition to the subject incident. He will base his opinions
on his education, experience, training, knowledge, evaluation of Plaintiff, and review of
records, documents and things. A copy of Dr. Nedd’s report, CV, case list, fee schedule,
and retainer invoice are attached as composite Exhibit “D”.

5. Russell Kolins (Security and Safety/Liability Expert)
Kolins Security Group
1528 Walnut Street, Suite 1902
Phjladelphia, PA 19102

Russell Kolins is a Security Consultant. Mr. Kolins is expected to testify with
regards to the subject incident and Defendant’s liability for the subject incident He is
expected to testify about the failures on the part of Defendant which caused and/ or
contributed to the subject incident. It is anticipated that Mr. Kolins will testify
Defendant did not follow reasonable and acceptable security standards, and the injuries to
Plaintiff were foreseeable and preventable. lt is anticipated that Mr. Kolins will testify
that Defendant overserved alcohol to Timothy Stordahl and Elaine Barrera. In addition
to his individual training, knowledge, education, and experience in his iield, Mr. Kolins
may base his opinions on his review of the case materials, including deposition testimony,
discovery responses, photographs, medical records, any and all exhibits, and documents
produced by the parties and witnesses in this case. Mr. Kolins Will base his opinions on
his education, experience, training, knowledge, and review of records, documents and
things. A copy of Mr. Kolins’s report, CV, profile, case list, fee structure and payments
made to him are as composite Exhibit “E”. Discovery continues

6. Sally Lynn Kolitz Russell, Ph.D. (Neuropsychology Expert)
Clinical and Neuropsychology | Adults and Children
Russell & Kolitz, LC
9350 South Dixie Highway, Suite 1260
Miami FL 33156-2945

Dr. Kolitz Russell is a Licensed Psychologist expert who is expected to testify with
regard to her neuropsychological evaluation and testing of the Plaintiff. Dr. Kolitz Russell
is expected to testify with regard to Plaintiff’s injuries, including psychological, cognitive
and emotional injuries as a result of the subject incident and the permanency and lasting
effects thereof. Further, she is expected to testify as to the effects that the injuries and
disabilities have had and will have on the rest of the life of the Plaintiff and her working
ability as well as her limitations/restrictions Dr. Kolitz Russell is expected to testify as to
the cause of the Plaintiffs injuries, including psychological, cognitive and emotional

3

Case 1:18-cv-21914-RNS Document 24 Entered on FLSD Docket 03/08/2019 Page 4 of 6

disabilities, as well as diagnoses and prognosis. Further, Dr. Kolitz Russell is expected to
testify as to the reasonableness of and summarize the Plaintiff’s medical and psychological
care, as well as the need and costs of future psychological care, medical care and
medications She will also testify about her review of Plaintiff’s medical and psychological
records from her other health care providers. lt is anticipated that Dr. Kolitz Russell Will
testify with respect to the following: permanent injury to the Plaintiff; causation of injury to
the Plaintiff; pain and suffering of the Plaintiff; intellectual, executive, language, motor,
memory, sensory and emotional functions; the interpretation and explanation of
neuropsychological and psychological testing performed on Plaintiff; the care and
treatment rendered to the Plaintiff, and the reasonableness of that care and treatment
because of her injuries; diagnosis; prognosis; disabilities and disability ratings; past
psychological expenses; present value of future psychological and medical expenses;
present value of future psychological treatment; the reasonableness and necessity of
psychological treatment in the past and in the future; the reasonableness and necessity of
the psychological and medical expenses (past and future); and relationship of the injuries,
disabilities, medical expenses, psychological treatment, psychological condition, and
physical condition to the subject incident. She will base her opinions on her education,
experience, training, knowledge, evaluation of Plaintiff, and review of records, documents
and things. A copy of Dr. Kolitz Russel’s report, addendum, CV, case list, fee schedule
and payments made to her are attached as composite Exhibit “F”. Discovery continues

Plainti reserves the right to amend and supplement this Expert lVitness List, as discovery is
incomplete due to Defendant’s failure to timely provide a corporative representative with
knowledge of the areas of inquiry for deposition and failure to provide all of the paper discovery
responses per the parties' agreement and the Magistrate Judge’s ruling. A discovery hearing is
scheduled.

CERTIFICATE OF SERVICE

l hereby certify that on March 8, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. l also certify that the foregoing document is
being served this day on all counsel of record or pro se parties identified on the attached
Service List in the manner specified, either via transmission of Notices of Electronic Filing
generated by CM/ECF or in some electronically Notices of Electronic Filing.

BY: s/TonyaJMeister
TONYA J. MEISTER
FLORIDA BAR NO.: 0629243

Case 1:18-cv-21914-RNS Document 24 Entered on FLSD Docket 03/08/2019

SERVICE LIST
CHARLENE MAJOR v. CARNIVAL CORPORATION
CASE NO.: 18-21914-CIV-SCOLA

United States District Court Southern District of Florida

Tonya J. Meister, Esq.

MEISTER LAW, LLC
Courthouse Tower, Suite 75

44 West Flagler Street

Miami, FL 33130

TEL: (305) 590-5570

FAX: (305) 675-3787

E-MAIL: TonvaJMeister{'éi`)_aol.com
Attorney for Plaintin

Christopher M. Drury, Esq.

DIMOND KAPLAN & ROTHSTEIN, P.A.

Offices at Grand Bay Plaza

2665 South Bayshore Drive, PH-2B
Miami, Florida 33133

TEL: (305) 374-1920

EMAIL: cdrury@dkrpa.com
Attorney_/?)r Plaz'ntijr

Victor J. Pelaez, Esq.

MASE MEBANE & BRIGGS, P.A.
2601 South Bayshore Drive, Suite 800
Miami, Florida 33133

Tel: (305) 377-3770

Fax: (305) 377-0080

Email: vpelaez&ii'maselaw.com
Attorneys for Defendant

Page 5 of 5

Page 5 of 6

Case 1:18-cv-21914-RNS Document 24 Entered on FLSD Docket 03/08/2019 Page 6 of 6

